     Case 3:18-cv-00759-BAS-KSC Document 13 Filed 10/30/18 PageID.70 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@ toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                           UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11

12
                                                              ) Case No.
       LANCE NEUMEYER, individually, and                      ) 18cv759-BAS(KSC)
13     on behalf of all others similarly situated,            )
14                                                            ) NOTICE OF SETTLEMENT
       Plaintiff,                                             ) AS TO INDIVIDUAL CLAIMS
15
                                                              ) ONLY
16     v.                                                     )
                                                              )
17
       CAPITAL ALLIANCE GROUP,                                )
18                                                            )
       Defendant.                                             )
19
                                                              )
20

21
            NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22
     notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable

23   Court vacate all pending hearing dates and allow sixty (60) days with which to file

24   dispositive documentation. Dispositional documents will be forthcoming. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26                         Respectfully submitted this October 30, 2018.
27

28
                                                             By: /s/Adrian R. Bacon
                                                              Adrian R. Bacon, ESQ.


                                           Notice of settlement - 1
     Case 3:18-cv-00759-BAS-KSC Document 13 Filed 10/30/18 PageID.71 Page 2 of 2



1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on October 30, 2018, with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on October 30, 2018, to:
7

8    To the Honorable Court, all parties and their Counsel of Record
9
     This 30th Day of October, 2018.
10

11   By: /s/ Adrian R. Bacon
       Adrian R. Bacon, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of settlement - 2
